Citation Nr: 1746399	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-08 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted?

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted?

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1991 to April 1991, with additional periods of ACDUTRA and INACDUTRA (active and inactive duty for training).

This appeal to the Board of Veterans' Appeals (Board) is from June 2011 and February 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In this decision, the Board is reopening the low back claim and granting service connection for lumbar degenerative joint disease (DJD).  The Board is also reopening the claim of service connection for a left knee disability.  The bilateral knees and feet are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  A May 1993 decision denied service connection for a left knee disability, and a September 1999 decision denied service connection for a low back disability.  The Veteran did not appeal those decisions and they are now final.  New and material evidence has since been received, and the claims are reopened.

2.  The Veteran's lumbar DJD was diagnosed during active duty.


CONCLUSIONS OF LAW

1.  The May 1993 decision denying service connection for a left knee disability and the September 1999 decision denying service connection for a lumbar spine disability are now final.  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The criteria are met for service connection for lumbar DJD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board notes that some discussion of the procedural history is necessary.  Prior to October 2011, the Veteran had claims pending for service connection for a right knee disability, a left knee disability, a low back disability, and an acquired psychiatric disability.  In October 2011, she filed a notice to the RO to withdraw all of her pending claims.  However, immediately following this withdrawal, the RO sent her a development letter regarding service connection for her left and right knees, to which she did not object.  Further, the RO readjudicated the left and right knee claims in February 2012, without taking any steps to clarify whether she actually wanted to continue pursuing these claims.  This February 2012 decision was appealed to the Board.  As the knee claims were never formally dismissed, and because the Veteran continued to pursue them, and because it would be of benefit to her to have an earlier filing date (see 38 C.F.R. § 3.400), the Board finds that the claims to service connect a right and left knee disability  have been pending since her April 2006 claim.  The Board finds that her actions, in effect, cancelled her request to withdraw her claims.  The request is disregarded.

In regard to the low back claim that was pending prior to October 2011, this claim was denied in June 2011.  The Veteran did not file a Notice of Disagreement (NOD) to this decision, but new and material evidence was received within the one-year appeal period, in December 2011.  See 38 C.F.R. § 3.156(b).  As the October 2011 withdrawal is disregarded, the Board finds that her current low back claim has been pending since her February 2011 claim.

In regard to the acquired psychiatric claim that was pending prior to October 2011, the Veteran filed a timely NOD to this issue, in February 2011.  Ordinarily, because the October 2011 withdrawal is disregarded, this claim would be remanded for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  However, here, since the October 2011 withdrawal, the RO has already readjudicated a claim for service connection for an acquired psychiatric disability, in September 2013, to which the Veteran did not appeal.  Accordingly, as the issue was readjudicated, and she has not pursued an appeal, the Board finds that remanding it for yet another readjudication is not necessary.  She has not presented any arguments addressing this issue, nor have her actions suggested that she is interested in pursuing it.  

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect a low back disability was last denied in September 1999 because the evidence did not show a relationship to service.  The Veteran did not appeal the decision, and it has become final.  Since then, she has submitted private medical opinions that have related her low back disabilities to her service.  This evidence raises the possibility of substantiating the claim and it is reopened.  The issue of service connection is discussed below.

The Veteran's claim to service connect a left knee disability was last denied in a May 1993 decision, because she did not have a then-current diagnosis of the left knee.  The Veteran did not appeal that decision, and it has become final.  Since then, the evidence shows she has left knee DJD.  She has alleged it is related to her service-connected right hip.  This evidence raises the possibility of substantiating the claim and it is reopened.  This claim requires more development and is remanded, as discussed in the Remand section, below.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record shows that the Veteran was diagnosed with lumbar DJD in February 1991, while on active duty.  Certain diseases, such as arthritis, are considered chronic.  38 C.F.R. § 3.309(a).  She still has this diagnosis.  See February 2013 VA examination.  The February 2013 VA examiner opined against a relationship to service, but this opinion is inadequate and does not appear to consider all of the evidence of record.  Although a back condition may have developed prior to the Veteran's entry into that period of active duty, DJD was not diagnosed until she was there.  The Board resolves this doubt in her favor.

Accordingly, service connection for lumbar DJD is granted.



ORDER

The claims of entitlement to service connection for a low back disability and for a left knee disability are reopened.

Service connection for lumbar DJD is granted.


REMAND

The Veteran's remaining claims require additional development.

In regard to the Veteran's bilateral knees, an updated examination must be conducted.  She has been diagnosed with bilateral DJD (via X-ray in July 2010), bilateral patellofemoral syndrome, and chondromalacia patella of the right knee (in November 2011).  The November 2011 VA examination does not address all of these diagnoses, and that examiner did not adequately address the Veteran's theories of entitlement.   

In regard to the Veteran's bilateral feet, an updated examination must be conducted.  Her VA podiatrist opined that her "rather significant foot disorders" were caused by her service-connected right hip.  He did not specify what disorders he was referring to.  The November 2011 VA examiner only diagnosed pes planus of one foot, and did not address her hammer toe.  Further, the examiner opined against service connection, but did not comment on all theories of entitlement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that any diagnosis of the left or right knee is related to her service.  The examiner is asked to review the claims file prior to the examination.

The record shows that she has been diagnosed with bilateral DJD (via X-ray in July 2010), bilateral patellofemoral syndrome, and right chondromalacia patella (in November 2011).  Include consideration of any additional diagnoses made during the examination.

The Veteran was on ACDUTRA from August 1st through August 16th, 1986.  During that period, she injured her right knee by hitting it on the dashboard of her vehicle.  This injury was determined to be in the line of duty.  She was diagnosed with contusion of the patella.  The examiner is asked whether it is as likely as not that any of her current diagnoses were caused by that injury.

The Veteran is currently service-connected for lumbar DJD and right hip chronic bursitis and osteoarthritis.  She has contended that her right hip has caused her to have gait disturbances, which her podiatrist noted in a September 22, 2009 opinion.  The examiner is asked to provide an opinion on whether her right hip and/or her lumbar DJD caused or aggravated any of her current knee diagnoses.  ("Aggravate" means any increase in severity beyond the normal progression of the disease).

The examiner is asked to conduct a search of the relevant literature prior to opining, and to support all opinions with explanatory rationale.

2.  Schedule an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that any right or left foot disability is related to service.

The examiner is asked to conduct a complete examination and provide a list of all foot diagnoses.  

The Veteran's STRs do not show any injuries to the foot.  Instead, she argues that her service-connected hip has caused a gait disturbance, leading to her foot disabilities.  Her VA podiatrist opined that she has a gait disturbance from her hip that caused "foot disorders," which the examiner is asked to discuss in any rendered opinion.  The Veteran also is service-connected for lumbar DJD.  

The examiner is asked to provide an opinion on whether any foot diagnosis is caused or aggravated by the Veteran's right hip or lumbar spine, and to comment on whether there is an abnormal gait.  

The examiner is asked to conduct a search of the relevant literature prior to so opining, and to support all opinions with explanatory rationale.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


